Exhibit 10.81
INTERNATIONAL TRANSMISSION COMPANY
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
PREAMBLE
     Benefits under the International Transmission Company Executive
Supplemental Retirement Plan (“Plan”) are available to designated executives and
key management employees of ITC Holdings Corp. (“Company”) and its Subsidiaries
and Affiliates. The Company has established this Plan to benefit executives of
the Company and its Subsidiaries and Affiliates in a manner that will be in the
best interest of the Company and its shareholders.
SECTION 1.
TITLE, PURPOSE AND EFFECTIVE DATE
     1.01. Title. The title of this Plan shall be the “International
Transmission Company Executive Supplemental Retirement Plan” and shall be
referred to in this document as the “Plan”.
     1.02. Purpose. The purpose of the Plan is to promote the success of the
Company and its Subsidiaries and Affiliates by providing the ability to attract
and retain talented executives by providing such designated executives with
additional retirement benefits.
     It is intended that this Plan provide deferred compensation for a “select
group of management or highly compensated employees” within the meeting of
Sections 201, 301, and 401 of the Employee Retirement Income Security Act of
1974, as amended (hereinafter referred to as “ERISA”) and, therefore, to be
exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
     1.03. Effective Date. The Plan was established effective March 1, 2003. The
Plan is hereby restated in its entirety, effective as of
December, 1, 2008.
SECTION 2.
DEFINITIONS
     The following words and terms, as used in this Plan, shall have the
meanings set forth below, unless a clearly different meaning is required by the
context in which the word or phrase is used.
     2.01. “Account” means the hypothetical record or bookkeeping entry
maintained by the Company reflecting each Participant’s Compensation Credits,
annual Investment Credits and any distributions under the Plan. The term
“Account” should not be construed as an actual segregation of assets for the
benefit of any particular Participant.
     2.02. “Affiliate” means any entity directly or indirectly controlling,
controlled by or under common control with the Company.

1



--------------------------------------------------------------------------------



 



     2.03. “Anniversary Year” means the 12-month period of active service
beginning with the date an executive is originally designated a Participant
under this Plan.
     2.04. “Annual Cash Bonus” means the compensation payable in the Plan Year
under the Company’s Annual Incentive Plan, and any similar annual incentive plan
of a Subsidiary or Affiliate, or any successor plans thereto.
     2.05. “Base Salary” means base salary payable prior to reduction for any
pre-tax deferrals under Code Sections 125, 129, or 401(k) and prior to reduction
for any payroll deduction for taxes or any other purpose. “Base Salary” shall
exclude any bonus, long-term awards, fringe benefit or other form of
remuneration.
     2.06. “Beneficiary” means the person, persons or entity designated in
writing by the Participant, on forms, provided by the Company, to receive
distribution of certain death benefits payable under the Plan in the event of
the Participant’s death.
     2.07. “Board” means the Board of Directors of the Company.
     2.08. “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations issued thereunder. References to any section or subsection of the
Code includes reference to any comparable or succeeding provisions of any
legislation which amends, supplements or replaces such section or subsection.
     2.09. “Committee” means the Committee designated by the Board. The
Committee is responsible for the administration of the Plan and may delegate
such administrative responsibilities under this Plan.
     2.10. “Company” means ITC Holdings Corp. or its successors and assigns.
     2.11. “Compensation” for periods on or after March 1, 2003, means a
Participant’s Base Salary, plus Annual Cash Bonus.
     2.12. “Compensation Credit” means an amount equal to 9% of the
Participant’s Compensation. Such credit shall be computed and credited to the
Participant’s Account on an annual basis as of the last business day of the
year. In order to receive a Compensation Credit for a given year, the
Participant must be actively employed by the Company or a Subsidiary or
Affiliate on the last business day of the year.
     2.13. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any regulations issued thereunder. References to any section or
subsection of ERISA includes any references to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.
     2.14. “Investment Credit” means the hypothetical earnings posted to the
Participant’s Account each Plan Year. The Investment Credit will be equal to the
same annual earnings rate that is determined from time to time as the “Interest
Credit” applied to the cash balance accounts for participants under Section 5.02
of the International Transmission Company Retirement Plan.

2



--------------------------------------------------------------------------------



 



     2.15. “Participant” means an executive of the Company or a Subsidiary or
Affiliate who has been designated by the Committee as eligible to participate in
the Plan.
     2.16. “Plan” means the International Transmission Company Executive
Supplemental Retirement Plan, as described herein and as amended and restated
from time to time.
     2.17. “Plan Year” means the period beginning January 1 and ending
December 31 of each year.
     2.18. “Spouse” means an individual who is legally married to a Participant
under the laws of the State in which the Participant resides, on the day
immediately preceding the Participant’s date of death.
     2.19. “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations, or group of
commonly controlled corporations, other than the last corporation in the
unbroken chain then owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
     2.20. “Vested Account” means the amount that the Participant is entitled to
receive upon termination of employment for any reason with the Company (and any
Subsidiary or Affiliate), equal to the vested percentage of the Participant’s
Account as determined under Section 6.
SECTION 3.
PARTICIPATION
     3.01. Designation By Committee. An executive may only become a Participant
by designation by the Committee. Such executive must be an individual who is
included within a “select group of management or highly compensated employees”,
within the meaning of Title I of ERISA.
     3.02. Effective Date of Participation. An executive shall become a
Participant as of the date he or she is first designated as a Participant by the
Committee.
     3.03. Revocation of Designation. A Participant whose designation is revoked
prior to the Participant’s termination of employment or death shall not receive
any Compensation Credits under the Plan subsequent to the date of such
revocation. However, the balance deemed to be in the Participant’s Account as of
the date of revocation shall continue to be reflected in the Participant’s
Account, and shall be increased by annual Investment Credits under Section 4.01
until distribution of the Participant’s Account as provided in Section 5.
          With respect to a Participant whose designation has been revoked under
this Section (including an executive who is subsequently redesignated as a
Participant under Section 3.01), the provisions of Section 6.03 shall govern for
purposes of determining the Participant’s vested percentage in his or her
Account.

3



--------------------------------------------------------------------------------



 



SECTION 4.
ACCOUNTS AND EARNINGS
     4.01. Establishment of Accounts. The Committee shall establish a
hypothetical bookkeeping Account for each Participant. The initial value of a
Participant’s Account shall be zero. Compensation Credits shall be credited to a
Participant’s Account as of the last business day of the Plan Year. The
Participant’s Account at the end of the first Plan Year in which the Participant
commences participation in the Plan shall equal the Compensation Credit for the
Participant for that Plan Year, less the “Special Employer Contribution” (if
any) made with respect to the Participant under Section 5.02 of the
International Transmission Company Retirement Plan.
          In all subsequent years, the Participant’s Account shall be
recalculated at the end of each Plan Year, and shall equal the sum of the
following:
          (a) the prior Plan Year’s ending balance of the Account; plus
          (b) the Investment Credit on the prior Plan Year’s ending Account
balance; plus
          (c) the Compensation Credit for the Participant for the current Plan
Year, less the “Special Employer Contribution” (if any) made with respect to the
Participant under Section 5.02 of the International Transmission Company
Retirement Plan.
     4.02. No Requirement to Fund. The Company shall have sole discretion
whether or not to invest any of the Company’s funds (whether or not in trust) in
a manner that reflects the Compensation and Investment Credits under this Plan,
or in any other manner. If and to the extent the Company chooses to invest in
any particular investment, assets acquired by the Company shall remain the sole
property of the Company, subject to the claims of its general creditors, and
shall not be deemed to form part of any Participant’s Account. Nothing herein,
however, shall preclude the Company from informally segregating assets that are
intended to be a source of payment of benefits from the Plan. The Company shall
not be required to fund its obligations in any manner and shall not be required
to invest in any particular investment. The Company may, without limitation,
purchase life insurance or any security or other property with respect to any or
all of its obligations under the Plan. Participants shall have no right, title
or interest in any assets held by the Company (or any trust) by reason of a
Participant’s participation in this Plan.
SECTION 5.
FORM AND TIMING OF PAYMENT
     5.01. Distribution of Account. The Company shall distribute each
Participant’s Vested Account in accordance with the Participant’s election as to
form of distribution unless the Plan provides otherwise. The Participant’s
distribution election shall provide for payment in either (i) annual
installments over a period of not less than two years and not more than
15 years, in one year increments, as described in Section 5.03(a), or (ii) a
lump sum distribution as

4



--------------------------------------------------------------------------------



 



described in Section 5.03(b). If no distribution election is on file with the
Company, the Participant’s Vested Account shall be distributed in a single lump
sum.
     5.02. Timing of Commencement of Distributions. Payment of a lump sum
distribution or the first of any annual installments elected under section 5.01,
shall be made as of the March 1 of the Plan Year following the year of the
Participant’s termination of employment for any reason with the Company (and any
Subsidiary or Affiliate). Subsequent annual installments (if any) shall be made
each following March 1 of the installment period. Section 7.03 shall govern
timing of a distribution due to a Participant’s death.
          The foregoing notwithstanding, in the event the Participant is
determined to be a “specified employee” in accordance with Code Section 409A and
the rules and regulations promulgated thereunder, then the lump sum distribution
or the first of any annual installment payments to the Participant under this
Plan will be made on the later of: (i) the March 1 of the Plan Year following
the year of the Participant’s termination of employment; or (ii) the first
business day following the date that is six months after the date of termination
of the Participant’s employment. Further, for all purposes under this Plan,
references to “termination” of employment (or variations thereof), shall be
synonymous with the meaning given to the term “separation from service” as
provided under Code Section 409A, and the rules and regulations promulgated
thereunder.
     5.03. Form of Distributions.
          (a) Annual Installments. The distribution to a Participant shall be
paid in cash. The initial annual installment distribution shall be determined by
dividing the value of the Participant’s Vested Account, determined as of
December 31 of the Plan Year in which the Participant’s employment terminated,
by the number of installment payments to be made. The amount distributed to the
Participant thereafter shall be recalculated each year to reflect changes in the
Participant’s Account through December 31 of such subsequent calendar year and
the remaining number of installment payments to be made. Investment Credits
shall be credited to the Participant’s Account through December 31 of each Plan
Year in which the Participant has a remaining Account balance.
          (b) Lump Sum Distribution. The distribution shall be paid in a single
cash payment equal to the Participant’s Vested Account balance, determined as of
December 31 of the Plan Year in which the Participant’s employment terminated.
          (c) Distribution of Small Amounts. Notwithstanding a Participant’s
distribution election, if a Participant’s Vested Account balance is less than or
equal to $10,000 as of December 31 of the Plan Year in which the Participant’s
employment terminated, the Participant’s Vested Account shall be paid in a
single cash lump sum. The foregoing notwithstanding, in the event the
Participant also participates in another deferred compensation plan that is
required to be aggregated with this Plan in accordance with Code Section 409A
and the rules and regulations promulgated thereunder, then this provision shall
not apply.
     5.04. Initial Distribution Election. An executive who becomes a new
Participant in the Plan, shall, by no later than thirty (30) days after being
designated as a Participant, make a

5



--------------------------------------------------------------------------------



 



one-time election as to the form of distribution (as permitted under
Section 5.01) to be made upon his later termination of employment, of all
amounts credited at any time to his Vested Account under the Plan.
          The foregoing notwithstanding, with respect to any executive who is a
Participant in the Plan as of the effective date of this amended and restated
version of the Plan, and without regard as to whether such Participant has made
a prior distribution election under the Plan, such Participant shall be
permitted to make an “initial” election as to the form of distribution (as
permitted under Section 5.01) to be made upon his later termination of
employment, of all amounts credited at any time to his Vested Account under the
Plan, by no later than December 31, 2008, as permitted under transition rules
issued under Code Section 409A; provided, that such election shall apply only to
amounts that would not otherwise be payable to the Participant in 2008, and
shall not cause any amount to be paid to the Participant in 2008 that would not
otherwise be payable in 2008.
SECTION 6.
VESTING OF BENEFITS
     6.01. General. A Participant shall vest 20% per Anniversary Year in his or
her Account. There is no partial vesting for a portion of an Anniversary Year. A
Participant’s vested percentage in his or her Account shall equal the product of
(i) 20% and (ii) the Participant’s number of Anniversary Years as of the date of
his or her termination of employment. Participants shall not receive credit for
service with the DTE Energy Company.
          If a Participant terminates employment with the Company or a
Subsidiary or Affiliate prior to becoming 100% vested under Section 6.01, the
Participant’s Vested Account shall be distributed in accordance with Section 5
and the nonvested portion of the Account shall be forfeited.
     6.02. Rehired Participants.
          (a) Vesting. If a Participant who previously terminated employment
with an Account that was less than 100% vested is subsequently rehired by the
Company or a Subsidiary or Affiliate and is again designated a Participant in
accordance with Section 3, any Account value forfeited upon the prior
termination shall not be reinstated. A new Account (with an initial value of
zero) shall be established for such rehired Participant for the purpose of
recording Compensation Credits and Investment Credits beginning after such
Participant’s rehire date.
          However, if the Participant has not incurred consecutive one-year
breaks in service equal to (or in excess of) the greater of (i) 5 years, or
(ii) the aggregate number of Anniversary Years the Participant had earned before
such break in service, such Participant’s vested percentage in his or her new
Account shall be redetermined periodically under Section 6.01 based on the total
of such Participant’s Anniversary Years following his or her rehire, as adjusted
to take into consideration such Participant’s pre-break Anniversary Years.
          (b) Pay Status of Prior Benefit. If the rehired Participant is
receiving annual installment distributions of his or her Vested Account as it
existed on the date of the Participant’s termination of employment, such prior
Account (i) will remain separate from the new Account

6



--------------------------------------------------------------------------------



 



established as described in Section 6.02(a), (ii) will retain the vested
percentage determined under Section 6.01 as of the Participant’s prior date of
termination, and (iii) any installment payments then remaining payable to the
Participant therefrom will continue in accordance with the schedule previously
elected by the Participant under Section 5.01.
     6.03. Redesignated Participants. If a Participant’s designation as a
Participant is revoked under Section 3.03 prior to becoming 100% vested under
Section 6.01, such Participant’s vested percentage shall not change from that
determined as of the date of such revocation. However, if such Participant is
subsequently redesignated as a Participant under Section 3.01, such
Participant’s vested percentage shall be redetermined periodically under
Section 6.01 based on the total of such Participant’s Anniversary Years
following his or her redesignation, as adjusted to take into consideration such
Participant’s Anniversary Years prior to the initial revocation.
SECTION 7.
SELECTION OF AND PAYMENTS TO BENEFICIARY
     7.01. Beneficiary Designation. A Participant shall designate a Beneficiary
on a form provided by the Human Resources Director or his or her designee, for
the purpose of designating a Beneficiary. If a Participant has not designated a
Beneficiary, or if a designated Beneficiary is not living or in existence at the
time of a Participant’s death, any death benefits payable under the Plan shall
be paid to the Participant’s Spouse, if then living, and if the Participant’s
Spouse is not then living, to the Participant’s estate.
     7.02. Change in Beneficiary. A Participant may change the designated
Beneficiary from time to time by filing a new written designation with the Human
Resources Director, or his or her designee. Such designation shall be effective
upon receipt by the Human Resources Director or his or her designee.
     7.03. Survivor Benefit. If an active Participant dies with an Account
balance under this Plan, his Beneficiary shall be entitled to receive a cash
lump sum distribution of 100% of the balance in the Participant’s Account. If a
Participant dies after commencing receipt of installment payments under
Section 5.02, any future installments remaining due will be discontinued and the
then remaining balance of the Participant’s Account shall be payable to the
Beneficiary in a cash lump sum. The lump sum distribution shall be paid within
ninety (90) days following the Participant’s death, and shall be equal to the
value of the Participant’s Account determined as of December 31 of the Plan Year
immediately preceding payment to the Beneficiary.
SECTION 8.
TAX WITHHOLDING
     Benefit payments hereunder shall be subject to applicable federal, state,
and local wage and income tax withholding laws.

7



--------------------------------------------------------------------------------



 



SECTION 9.
ADMINISTRATION OF THE PLAN
     9.01. Duties and Power. The Committee shall be the “named fiduciary” for
the Plan responsible for the general operation and administration of the Plan
and the proper execution of its provisions. It shall have full discretionary
authority to interpret the Plan and to determine the response to all questions
arising from its provisions. It shall maintain all necessary books of accounts
and records. It shall have the full discretionary power and authority to
establish, interpret, enforce, amend, and revoke, from time to time, such rules
and regulations for the administration of the Plan and the conduct of its
business as it deems appropriate, including the right to remedy ambiguities,
inconsistencies and omissions. Any action that the Committee is required or
authorized to take shall be final and binding upon each and every person who is
or may become a Plan Participant or Beneficiary. The Committee may delegate its
authority to administer the Plan.
     9.02. Benefit Statements. The Committee, or its designee, will provide each
Participant with an annual statement setting forth the Participant’s Account
balance.
     9.03. Right to Accelerate for Certain Tax Payments. In the event a
Participant receives an assessment of Federal Insurance Contributions Act taxes
from the Internal Revenue Service (“IRS”), or of state or local income taxes,
which treats any amount payable to Participant under this Plan as taxable for
such purpose prior to the actual payment of such amount to Participant, the
Company shall pay an amount equal to such taxes to or on behalf of Participant.
Further, in the event Participant receives an assessment of income taxes from
the IRS which treats any amount payable to Participant under this Plan as
includible in his gross income prior to the actual payment of such amount to
Participant due to the failure of this Plan to meet the requirements of Code
Section 409A, and the rules and regulations promulgated thereunder, the Company
shall pay an amount equal to such taxes to or on behalf of Participant. In
either event, such payment will be made within 30 days after receipt of notice
from Participant of such assessment, which notice Participant shall timely give
to Company. Thereafter, any amounts payable to the Participant under this Plan
shall be reduced accordingly by an amount equal to all such payments by the
Company, so long as the Board determines that the reduction of such amount will
not result in additional taxes being imposed on Participant under Code
Section 409A. Notwithstanding the foregoing, in the event the Company decides to
challenge the IRS’s assessment, the Company shall promptly notify Participant in
writing of such decision and the Company shall have the right to challenge such
assessment, on behalf of Participant, at the Company’s cost and expense.
SECTION 10.
AMENDMENT AND TERMINATION
     10.01. Right to Amend or Terminate. The Plan may be amended, modified, or
terminated by the Committee at any time. Such amendment, modification or
termination may modify or eliminate any benefit hereunder except that such
amendment, modification or termination shall not affect the rights of
Participants or Beneficiaries to the vested portion of a Participant’s Account
as of the date of such amendment or termination. In the event the Plan is

8



--------------------------------------------------------------------------------



 



terminated, Participants shall nevertheless receive payment of their benefits
under the Plan in accordance with Code Section 409A and the rules and
regulations promulgated thereunder.
SECTION 11.
MISCELLANEOUS
     11.01. Unfunded Plan. The Plan shall be unfunded within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. All benefits payable under
the Plan shall be paid from the Company’s general assets. The Company shall not
be required to set aside or hold in trust any funds for the benefit of a
Participant or Beneficiary, each of whom shall have the status of a general
unsecured creditor with respect to the Company’s obligation to make benefit
payments pursuant to the Plan. Any assets of the Company available to pay Plan
benefits shall be subject to the claims of the Company’s general creditors and
may be used by the Company in its sole discretion for any purpose. A Participant
shall be treated as an unsecured creditor of the Company for all benefits under
the Plan.
     11.02. No Right to Continued Employment. Nothing in the Plan shall create
or be construed as a contract between the Company (or a Subsidiary or Affiliate)
and employees for any matter including giving any person employed by the Company
or a Subsidiary or Affiliate the right to be retained in the employ of the
Company, Subsidiary or Affiliate. The Company and each Subsidiary and Affiliate
expressly reserve the right to dismiss any person at any time, with or without
cause, without liability for the effect that such dismissal might have upon him
as a Participant in the Plan or for any other purpose.
     11.03. Prohibition Against Alienation. Except as otherwise provided in the
Plan, no right or benefit under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber, or charge the same shall be void. No such right or benefit
shall be liable for or subject to the debts, contracts, liabilities,
engagements, or torts of the person entitled to such right or benefit.
     11.04. Savings Clause. If any provision of this Plan is held by a court of
competent jurisdiction to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision and the remaining
provisions hereof shall continue to be construed and enforced as if the invalid
or unenforceable provision had not been included.
     11.05. Payment of Benefit of Incompetent. In the event the Committee finds
that a Participant, former Participant or Beneficiary is unable to care for his
affairs because of his minority, illness, accident, or other reason, any
benefits payable hereunder may, unless other claim has been made therefore by a
duly appointed guardian, committee or other legal representative, be paid to a
spouse, child, parent, or other blood relative or dependent or to any persons
found by the Committee to have incurred expenses for the support and maintenance
of such Participant, former Participant, or Beneficiary; and any such payments
so made shall be a complete discharge of all liability therefore.
     11.06. Spouse’s Interest. The interest in the benefits hereunder of a
Spouse who has predeceased the Participant shall automatically pass to the
Participant and shall not be

9



--------------------------------------------------------------------------------



 



transferable by such Spouse in any manner including, but not limited to, such
Spouse’s will, nor shall such interest pass under the laws of intestate
succession.
     11.07. Successors. In the event of any consolidation, merger, acquisition
or reorganization of the Company, the obligations of the Company and its
Subsidiaries and Affiliates participating under this Plan shall continue and be
binding upon the Company, its participating Subsidiaries and Affiliates, and
their successors.
     11.08. Gender, Number and Heading. Whenever any words are used herein in
the masculine gender, they shall be construed as though they were also used in
the female gender in all cases where they would so apply. Whenever any words
used herein are in the singular form, they shall be construed as though they
were also used in the plural form in all cases where they would so apply.
Headings of sections and subsections as used herein are inserted solely for
convenience and reference and constitute no part of the Plan.
     11.09. Legal Fees and Expenses. The Company shall pay all reasonable legal
fees and expenses that the Participant may incur as a result of the Company
contesting the validity, enforceability, or the Participant’s interpretation of,
or determinations under this Plan, other than tax withholding under Section 8.
     11.10. Choice of Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Michigan, other than its choice-of-law
rules, to the extent not superseded by applicable federal statutes or
regulations.
     11.11. Affiliated Employees. Transfers of employment between the Company
and its Subsidiaries and Affiliates will be treated as continuous and
uninterrupted service under the Plan.
     11.12. Plan Document. This restated Plan document provides the final and
exclusive statement of the terms of the Plan. Unless otherwise authorized by the
Committee or its delegate, no amendment or modification to this Plan shall be
effective until reduced to writing and adopted pursuant to Section 10.01. This
document legally governs the operation of the Plan, and any claim of right or
entitlement under the Plan shall be determined solely in accordance with its
provisions. To the extent that there are any inconsistencies between the terms
of any related materials and the terms of this document, the terms of this
document shall control and govern the operation of the Plan. No other evidence,
whether written or oral, shall be taken into account in determining the right of
a Participant, or Beneficiary, as applicable, to any benefit of any type under
the Plan.
          All payments under this Plan are intended to be in compliance with
Section 409A of the Code, but in no event shall the Company be responsible for
any tax or penalty owed by any Participant or the Participant’s beneficiary with
respect to payments hereunder. At all times between January 1, 2005 and the
effective date of this amended and restated Plan, this Plan was administered in
good faith compliance under Code Section 409A, taking into account the statutory
language, legislative history and interim guidance issued by the IRS relating to
Code Section 409A.

10



--------------------------------------------------------------------------------



 



SECTION 12.
ARBITRATION
     In the event of any dispute, claim or controversy (hereinafter referred to
as a “(Grievance”) between a Participant who is eligible to elect to receive the
benefits provided under this Plan and the Company with respect to the payment of
benefits to such Participant under this Plan, the computation of benefits, under
this Plan, or any of the terms and conditions of this Plan, such Grievance shall
be resolved by arbitration in accordance with this Section 12.
          (a) Arbitration shall be the sole and exclusive remedy to redress any
Grievance.
          (b) The arbitration decision shall be final and binding, and a
judgment on the arbitration award may be entered in any court of competent
jurisdiction and enforcement may be had according to its terms.
          (c) The arbitration shall be conducted by the American Arbitration
Association in accordance with the Commercial Arbitration Rules of the American
Arbitration Association and reasonable expenses of the arbitrators and the
American Arbitration Association shall be borne by the Company.
          (d) The place of the arbitration shall be the offices of the American
Arbitration Association in the Detroit, Michigan metropolitan area.
          (e) The arbitrator(s) shall not have the jurisdiction or authority to
change any of the provisions of this Plan by alteration of, addition to, or
subtraction from the terms thereof. The arbitrator(s) sole authority shall be to
apply any terms and conditions of this Plan. Since arbitration is the exclusive
remedy with respect to any Grievance, no Participant eligible to receive
benefits provided under this Plan has the right to resort to any federal court,
state court, local court or administrative agency concerning breaches of any
terms and provisions hereunder, and the decision of the arbitrator(s) shall be a
complete defense to any suit, action or proceeding instituted in any federal
court, state court, local court, or administrative agency by such employee or
the Company with respect to any Grievance which is arbitrable as herein set
forth.
          (f) The arbitration provisions shall, with respect to any Grievance,
survive the termination of this Plan.
SECTION 13.
CHANGE IN CONTROL PROVISIONS
     13.01. General. In the event of a Change in Control, as defined in
Section 13.05, then, notwithstanding any other provision of the Plan, the
provisions of this Section 13 shall be applicable and shall supersede any
conflicting provisions of the Plan.
     13.02. Immediate Vesting. In the case of a Change in Control, each
Participant’s Account shall immediately be 100% vested.

11



--------------------------------------------------------------------------------



 



     13.03. Joint and Several Liability. Upon and at all times after a Change in
Control, the liability under the Plan of the Company and each Subsidiary and
Affiliate that has adopted the Plan shall be joint and several so that the
Company and each such Subsidiary and Affiliate shall each be liable for all
obligations under the Plan to each Participant covered by the Plan, regardless
of the corporation or other entity by which such Participant is employed.
     13.04. Dispute Procedures. In the event that, upon or at any time
subsequent to a Change in Control, a disputed claim for benefits under the Plan
is brought by a Participant or Beneficiary, the following additional procedures
shall be applicable:
          (a) Any amount that is not in dispute shall be paid to the Participant
or Beneficiary at the time or times provided herein.
          (b) The Company shall advance to such claimant from time to time such
amounts as shall be required to reimburse the claimant for reasonable legal
fees, costs and expenses incurred by such claimant in seeking a judicial
resolution of his or her claim, including reasonable fees, costs and expenses
relating to arbitration.
     13.05. Definition of Change in Control. For purposes of this Section 13,
“Change in Control” means the occurrence of any of the following events:
          (a) If any one person, or more than one person acting as a group (as
defined in Code Section 409A and IRS guidance issued thereunder), acquires
ownership of common stock of the Company that, together with stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the common stock of the Company. However,
if any one person or more than one person acting as a group, is considered to
own more than fifty percent (50%) of the total fair market value or total voting
power of the common stock of the Company, the acquisition of additional stock by
the same person or persons is not considered to cause a Change in Control, or to
cause a change in the effective control of the Company (within the meaning of
Code Section 409A and IRS guidance issued thereunder). An increase in the
percentage of common stock owned by any one person, or persons acting as a
group, as a result of a transaction in which the Company acquires its stock in
exchange for property shall be treated as an acquisition of stock for purposes
of this Section. This paragraph applies only when there is a transfer of stock
of the Company (or issuance of stock of the Company) and stock in such Company
remains outstanding after the transaction;
          (b) If any one person, or more than one person acting as a group (as
determined in accordance with Code Section 409A and IRS guidance thereunder),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of common stock of
the Company possessing thirty-five percent (35%) or more of the total voting
power of the common stock of the Company;
          (c) If a majority of members on the Company’s Board is replaced during
any 12-month period by Directors whose appointment or election is not endorsed
by a majority of the members of the Company’s Board prior to the date of the
appointment or election (provided that for purposes of this paragraph, the term
“Company” refers solely to the “relevant corporation,”

12



--------------------------------------------------------------------------------



 



as defined in Code Section 409A and IRS guidance issued thereunder, for which no
other corporation is a majority shareholder); or
          (d) If there is a change in the ownership of a substantial portion of
the Company’s assets, which shall occur on the date that any one person, or more
than one person acting as a group (within the meaning of Code Section 409A and
IRS guidance issued thereunder) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.
     IN WITNESS WHEREOF, ITC Holdings Corp. has caused this restated Plan to be
executed as of this ___ day of                     , 2008.

             
 
                ITC Holdings Corp.      
 
  By:        
 
           
 
           
 
  Its:        
 
           

13